The opinion of the court was delivered by
Dixon, J.
This certiorari brings up a municipal ordinance approved August 4th, 1898, requiring the prosecutors and others, as owners of land fronting on Railroad avenue, to grade the sidewalk, carriageway and gutters of the avenue in front of their land.
In another controversy between the same parties we have decided that the city has not acquired, or taken the necessary steps to acquire, the right to open this avenue over the land of the prosecutors. Therefore, without considering the other questions raised, we think this decision sufficiently demonstrates the illegality of the ordinance, at least so far as it affects the prosecutors. To that extent it is set aside, with costs.